
	
		II
		112th CONGRESS
		1st Session
		S. 1645
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2011
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish an Oleoresin Capsicum Spray Pilot Program in
		  the Bureau of Prisons, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Correctional Officer
			 Protective Equipment Act of 2011.
		2.Oleoresin
			 capsicum spray pilot program
			(a)Pilot Program
			 AuthorizedThe Director of the Federal Bureau of Prisons shall
			 conduct a pilot program to determine the effectiveness of the routine issuance
			 of Oleoresin Capsicum spray to staff.
			(b)Scope of Pilot
			 ProgramThe Director of the Federal Bureau of Prisons shall have
			 the discretion to—
				(1)select the
			 specific Bureau of Prisons institutions, which shall include high security and
			 administrative facilities, to participate in the pilot program;
				(2)determine the
			 length of the pilot program, not to exceed 12 months;
				(3)select the type of
			 Oleoresin Capsicum spray device utilized in the pilot program; and
				(4)determine which
			 Bureau of Prisons staff will be authorized to participate in the pilot program,
			 which shall include bargaining unit employees and not only include supervisors
			 and managers.
				(c)Requirements
			 Subject to Availability of AppropriationsThe requirements of
			 this section are subject to the availability of appropriations.
			(d)GAO
			 ReportNot later than 180 days after the date on which the pilot
			 program ends, the Comptroller General of the United States shall submit to
			 Congress an evaluation of the effects of the pilot program and provide to
			 Congress any research and analysis that the Comptroller General determines
			 appropriate on tools to improve officer safety in Federal prisons.
			
